UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 May 27, 2016 Date of Report (Date of earliest event reported) YuMe,Inc. (Exact name of registrant as specified in its charter) Delaware 001-36039 27-0111478 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1204 Middlefield Road, Redwood City, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650) 591-9400 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5 .0 7 . Submission of Matters to a Vote of Security Holders . On May 27, 2016, YuMe, Inc. (the “Company”) held its Annual Meeting of Stockholders in Mountain View, California (“Annual Meeting”). As of March 31, 2016, the Company’s record date, there were a total of 34,788,813 shares of Common Stock outstanding and entitled to vote at the Annual Meeting. Based on the final report of the independent inspector of elections, IVS Associates, Inc. (“IVS”), at least 28,056,838 shares of Common Stock were voted in person or by proxy at the Annual Meeting, representing more than 80.6% percent of the shares entitled to be voted. Set forth below are the proposals described in the Company’s proxy statement and the voting results reported by IVS. Proposal 1 – Election of Directors Eric Singer and Elias Nader were elected to serve as Class III directors of the Company’s Board of Directors (the “Board”) until the 2019 Annual Meeting of the Company’s stockholders and until their respective successors shall be elected and qualified or until their earlier resignation or removal. Nominees of the Board FOR WITHHOLD BROKER NON-VOTES Craig Forman Derek Harrar Nominees of VIEX Capital Advisors FOR WITHHOLD BROKER NON-VOTES Eric Singer Elias Nader Proposal 2 – Ratification of the Selection of the Independent Registered Public Accounting Firm The stockholders ratified the selection of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2016. FOR AGAINST ABSTAIN BROKER NON-VOTES - Proposal 3 – Advisory Stockholder Proposal to Declassify the Board of Directors The stockholders approved an advisory proposal to declassify the Board. FOR AGAINST ABSTAIN BROKER NON-VOTES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. YuMe,Inc. /s/ TonyCarvalho TonyCarvalho Chief Financial Officer (Principal Financial Officer and Duly Authorized Signatory) Dated: June 3, 2016
